FILED
                                                                                   May 12, 2022
                                                                                 EDYTHE NASH GAISER, CLERK
                              STATE OF WEST VIRGINIA                             SUPREME COURT OF APPEALS

                            SUPREME COURT OF APPEALS                                 OF WEST VIRGINIA




In re V.L., Z.L., and K.L.,

No. 21-1007 (Harrison County 21-JA-200-1, 21-JA-201-1, and 21-JA-202-1)



                               MEMORANDUM DECISION


        Petitioner Father H.L., by counsel Jenna L. Robey, appeals the Circuit Court of Harrison
County’s November 22, 2021, order terminating his parental rights to V.L., Z.L., and K.L. 1 The
West Virginia Department of Health and Human Resources (“DHHR”), by counsel Patrick
Morrisey and Lee Niezgoda, filed a response in support of the circuit court’s order. The guardian
ad litem, Dreama Sinkkanen (“guardian”), filed a response on the children’s behalf in support of
the circuit court’s order. On appeal, petitioner argues that the circuit court erred in terminating his
parental rights rather than imposing a less restrictive dispositional alternative.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision affirming the circuit court’s order is appropriate under Rule 21 of the
Rules of Appellate Procedure.

        In September of 2021, the DHHR filed a child abuse and neglect petition as well as an
amended petition alleging that petitioner and the mother abused controlled substances, engaged in
domestic violence, exposed the children to a drug environment, failed to provide a sanitary home,
failed to supervise the children, and educationally neglected the children. Specifically, the DHHR
alleged that the investigating Child Protective Services (“CPS”) worker visited the home on
August 31, 2021, and found a drug pipe, scissors, a torch, and knives within reach of the children,
and that the home was in an unsanitary state with large piles of dirty clothes, overflowing garbage,
and animals’ feces. The children were also alone and unsupervised. Due to the dangerous
conditions of the home, the parents were arrested on August 31, 2021, and charged with the felony
offense of child abuse creating risk of injury. The DHHR also alleged that then-ten-year-old V.L.

       1
         Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W. Va.
254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419 (2013);
State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles L., 183 W.
Va. 641, 398 S.E.2d 123 (1990).
                                                  1
had over twenty-five unexcused school absences for the 2019-2020 school year and twenty
unexcused absences for the 2020-2021 school year. Then-eight-year-old Z.L. had over twenty-
nine unexcused school absences for the 2019-2020 school year and twenty-seven unexcused
absences for the 2020-2021 school year. 2 Additionally, Z.L. underwent a Child Advocacy Center
(“CAC”) interview and reported watching petitioner beat the mother and that petitioner also
smacked him or beat him with a belt. Z.L. reported that he had no bed to sleep in, that the parents
leave “forever” including full nights, and that they leave Z.L. and V.L. to take care of their toddler
sibling K.L. During V.L.’s CAC interview, she disclosed that the home had dog feces, rats, and
mice. She stated that the parents fight over cigarettes and cheating, and that she takes K.L. away
from the fighting when it breaks out. V.L. stated that she cared for K.L. by changing her diapers,
that she had seen bruises on the mother from petitioner’s beatings, and that she did not make it to
school because the parents stayed asleep or did not have gas in the car. V.L. also stated that the
parents “smoke weed,” the mother stayed awake once for five days straight, and the parents had
white powder on a piece of paper in their room. Thereafter, petitioner tested positive for
methamphetamine at his waived preliminary hearing.

         The circuit court held an adjudicatory hearing in October of 2021, and petitioner stipulated
to the allegations in the petition, including that he abused drugs, failed to supply a safe home due
to deplorable living conditions, and neglected the two oldest children’s educational needs. The
court adjudicated petitioner as an abusing parent. Although the record does not reflect a motion
for an improvement period, the court ordered petitioner to participate in parenting and adult life
skills classes, supervised visitation with the children, and random drug screening.

         The circuit court held a final dispositional hearing in November of 2021 during which the
DHHR recommended the termination of the parents’ parental rights based on their noncompliance
with services. The DHHR admitted petitioner’s drug screen records into evidence, which showed
that he submitted only one drug screen and that it was positive for methamphetamine. A CPS
worker testified that her first and only contact with the parents was at the November 1, 2021,
multidisciplinary team meeting, where the team members discussed closing services for the parents
due to their noncompliance, but ultimately decided to allow services to continue. Petitioner
testified that he had last used methamphetamine approximately ten days prior to the dispositional
hearing. Petitioner acknowledged that he was unable to care for the children but argued that the
circuit court should terminate his custodial rights only to allow him time to address his drug
addiction and other issues.

        After considering the evidence, the circuit court found that petitioner submitted to only one
drug screen during the entire proceeding, and that screen tested positive for methamphetamine.
Petitioner admitted that he last used methamphetamine only ten days before the final dispositional
hearing, and as such, the court found that petitioner had taken no steps to address his drug
addiction. The court further found that petitioner did not participate in supervised visitation with
the children, and he had not participated in individualized parenting classes or adult life skills
classes for the prior two months. The court found that petitioner had not addressed the conditions
of abuse and neglect, had refused to follow through with a reasonable case plan, and had not
responded to reasonable efforts to reunify the family. The court ultimately found that there was no

       2
           K.L was not yet school-aged.

                                                  2
reasonable likelihood that petitioner could substantially correct the conditions of neglect or abuse
in the near future and that termination was necessary for the children’s welfare. Accordingly, the
court entered its November 22, 2021, order, terminating his parental rights to the children.
Petitioner now appeals that order. 3

       The Court has previously held:

               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether such
       child is abused or neglected. These findings shall not be set aside by a reviewing
       court unless clearly erroneous. A finding is clearly erroneous when, although there
       is evidence to support the finding, the reviewing court on the entire evidence is left
       with the definite and firm conviction that a mistake has been committed. However,
       a reviewing court may not overturn a finding simply because it would have decided
       the case differently, and it must affirm a finding if the circuit court’s account of the
       evidence is plausible in light of the record viewed in its entirety.” Syl. Pt. 1, In
       Interest of Tiffany Marie S., 196 W.Va. 223, 470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

        On appeal, petitioner argues that the circuit court erred in terminating his parental rights.
According to petitioner, termination was not in the children’s best interests, and the court should
have implemented a less restrictive alternative disposition pursuant to West Virginia Code § 49-
4-604(c)(5), which allows for a child to be committed to the care, custody, and control of a
guardian. Without further explanation or citation to the record, petitioner claims that there was a
“stable and appropriate home, where guardianship would be an appropriate form of permanency.”
Petitioner asserts that there was a reasonable likelihood that the conditions of neglect or abuse
could be substantially corrected in the near future and that termination was not necessary for the
children’s welfare. We disagree.

       Petitioner correctly cites West Virginia Code § 49-4-604(c)(6) and further cites West
Virginia Code § 49-4-604(d), which provides that a circuit court may find that there is no
reasonable likelihood that the conditions of abuse and neglect can be substantially corrected when
the abusing parent has “demonstrated an inadequate capacity to solve the problems of abuse or
neglect on [his or her] own or with help.” Petitioner further acknowledges the following holding:

               “[C]ourts are not required to exhaust every speculative possibility of
       parental improvement . . . where it appears that the welfare of the child will be
       seriously threatened, and this is particularly applicable to children under the age of
       three years who are more susceptible to illness, need consistent close interaction


       3
       The mother’s parental rights were terminated below. According to the parties, the
permanency plan for the children is adoption by their foster family.


                                                  3
        with fully committed adults, and are likely to have their emotional and physical
        development retarded by numerous placements.” Syl. Pt. 1, in part, In re R.J.M.,
        164 W.Va. 496, 266 S.E.2d 114 (1980).

Cecil T., 228 W. Va. at 91, 717 S.E.2d at 875, syl. pt. 4.

        Notably, petitioner does not deny that he failed to follow through with a reasonable family
case plan and failed to follow through with services. It is abundantly clear from the record that he
failed to participate in drug screens and visitation with the children. “We have previously pointed
out that the level of interest demonstrated by a parent in visiting his or her children while they are
out of the parent’s custody is a significant factor in determining the parent’s potential to improve
sufficiently and achieve minimum standards to parent the child.” In re Katie S., 198 W. Va. 79, 90
n.14, 479 S.E.2d 589, 600 n.14 (1996) (citations omitted). Petitioner only attended about half of
the individualized parenting classes, and the CPS worker was able to contact him only once during
the case. Petitioner admitted to using methamphetamine ten days before the dispositional hearing.
Despite petitioner’s receipt of services and assignment of a reasonable case plan, he failed to
respond to the DHHR’s reasonable efforts to reunify the family, and as such, petitioner cannot
dispute the circuit court’s finding that there was no reasonable likelihood that he could correct the
conditions of abuse and neglect in the near future. See W. Va. Code § 49-4-604(d)(3).

         Rather, petitioner asserts that the court should have instituted a less restrictive dispositional
alternative because there was a “stable and appropriate home, where guardianship would be an
appropriate form of permanency.” However, petitioner completely fails to advance this argument
or cite to the record on appeal. These failures are in direct contravention of this Court’s Rules of
Appellate Procedure and the specific directions issued by administrative order. Specifically, Rule
10(c)(7) of the West Virginia Rules of Appellate Procedure requires that

        [t]he brief must contain an argument exhibiting clearly the points of fact and law
        presented, the standard of review applicable, and citing the authorities relied on,
        under headings that correspond with the assignments of error. The argument must
        contain appropriate and specific citations to the record on appeal, including
        citations that pinpoint when and how the issues in the assignments of error were
        presented to the lower tribunal. The Court may disregard errors that are not
        adequately supported by specific references to the record on appeal.

Additionally, in an Administrative Order entered December 10, 2012, Re: Filings That Do Not
Comply With the Rules of Appellate Procedure, the Court specifically noted that “[b]riefs that lack
citation of authority [or] fail to structure an argument applying applicable law” are not in
compliance with this Court’s rules. Further, “[b]riefs with arguments that do not contain a citation
to legal authority to support the argument presented and do not ‘contain appropriate and specific
citations to the record on appeal . . .’ as required by [R]ule 10(c)(7)” are not in compliance with
this Court’s rules. “[A] skeletal ‘argument,’ really nothing more than an assertion, does not
preserve a claim . . . . Judges are not like pigs, hunting for truffles buried in briefs.” State v.
Kaufman, 227 W. Va. 537, 555 n.39, 711 S.E.2d 607, 625 n.39 (2011) (citation omitted).




                                                    4
        Nonetheless, we also find that petitioner’s reliance on West Virginia Code § 49-4-604(c)(5)
is misplaced as he fails to recognize that this disposition is expressly meant to be temporary. See
In re I.A., 19-0152, 2019 WL 2451150, at *3 (W. Va. Jun. 12, 2019)(memorandum decision)
(“What petitioner fails to recognize is that this dispositional alternative [under West Virginia Code
§ 49-4-604(c)(5)] provides only for a temporary placement for the child[.]”). Here, the children
are all under the age of eleven and deserve permanency. As such, the record supports a finding
that termination of petitioner’s parental rights was necessary for the children’s welfare.

       Finally, we have long held that

                “[t]ermination of parental rights, the most drastic remedy under the
       statutory provision covering the disposition of neglected children, [West Virginia
       Code § 49-4-604] . . . may be employed without the use of intervening less
       restrictive alternatives when it is found that there is no reasonable likelihood under
       [West Virginia Code § 49-4-604(d)] . . . that conditions of neglect or abuse can be
       substantially corrected.” Syllabus point 2, In re R.J.M., 164 W.Va. 496, 266 S.E.2d
       114 (1980).

Syl. Pt. 5, In re Kristin Y., 227 W. Va. 558, 712 S.E.2d 55 (2011). Accordingly, we find no error
in the circuit court’s order terminating petitioner’s parental rights without the imposition of a less
restrictive alternative.

     For the foregoing reasons, we find no error in the decision of the circuit court, and its
November 22, 2021, order is hereby affirmed.

                                                                                           Affirmed.

ISSUED: May 12, 2022


CONCURRED IN BY:

Chief Justice John A. Hutchison
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice William R. Wooton
Justice C. Haley Bunn




                                                  5